OFFICE ACTION after ELECTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 3, 4, 10, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction/election requirement in the reply filed on 28 JUN 2022.  Apparatus claims including claims drawn to Species A (i.e., claims 1, 2, 5, 6, 7, 8, 9, 11, 12, 13, and 14) are treated on the merits herein.


Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements filed 21 AUG 2019 and 11 MAR 2021.

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by KADAR et al. (US 7247471 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over KADAR et al. in view of HSICH et al. (US 2002/0155594 A1).
KADAR et al. discloses a vessel 10, comprising a rigid outer housing formed of a single unitary material (col. 5, lines 17-21) and comprising a closed bottom end and a top end opposite the bottom end including an opening configured to be sealed with a closure (col. 3, lines 14-22); an internal mixing structure 24 or 24a; and a chamber within the housing; wherein the mixing vessel can provide low shear agitation to materials contained within the chamber in response to an externally applied force;  wherein the housing further comprises a cylindrical wall 12 integrally formed with, and extending between, the bottom end and the top end (col. 3, lines 14-17); and 
wherein the internal mixing structure comprises a raised surface 32 integrally formed with, and extending from, the cylindrical wall 12 into the chamber (Fig. 4); wherein the raised surface extends from the cylindrical wall between 0.25 mm to 2 mm per liter of total volume of the mixing vessel as seen in the Figures; wherein the raised surface extends from 30 degrees to 720 degrees around a circumference of the cylindrical wall (col. 3, line 37 – col. 4, line 25); wherein a height of the cylindrical wall measured from the bottom end to the top end is constant around a circumference of the cylindrical wall and wherein the raised surface extends along 50% to 100% of the height of the cylindrical wall as seen in the Figures; wherein the housing has an average thickness of 0.01 mm to 0.30 mm per liter of total volume of the mixing vessel (col. 5, lines 39-46); one or more structures (a recess) extending from the bottom end into the chamber (col. 4, lines 42-45); the vessel having a volume within 1 to 20 liters (col. 5, lines 41-43); the vessel 10 intended for use with an agitation device that rotates the vessel about its axis 36 (col. 5, lines 12-14).
Although KADAR et al. teaches the recited subject matter of claim 9 at col. 4, lines 42-45, note HSICH et al. at Figure 1 and ¶ [0032] discloses details of the recess at 18 located at the bottom end 16 of the vessel 12.  The recess 18 is useful for increasing the internal surface area of the vessel per [0032], thus, as suggested by KADAR et al., it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the vessel of KADAR et al. with such a recess located at the bottom end of the vessel.

KADAR et al. is deemed to disclose the recited parameters set forth in claims 5, 6, 7, and 8 as noted above.  With respect to the limitations of these parameters, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameters are quite arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to these limitations related to such parameters, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of KADAR et al. with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).

Claims 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KADAR et al. in view of BAXTER (US 5499872).
KADAR et al. teaches that the vessel thereof is intended for use with an agitation device that rotates the vessel about its longitudinal axis 36 (col. 5, lines 12-14) but does not specify the recited agitation device of claims 11+.  BAXTER discloses an agitation device 12 for rotating vessels 22 about an axis in the form of a turntable 18, 20.  In view of the suggestion in KADAR et al., it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the KADAR et al. vessel with an agitation device in the form of a turntable as taught by BAXTER for the purpose of providing gentle agitation within the vessel for substances such as those found in laboratories such as cells in a liquid media (col. 1, lines 39-43; col. 3, lines 1-6).
With regard to claim 13, KADAR et al. discloses the vessel having a volume within 1 to 20 liters (col. 5, lines 41-43).  With regard to claim 14, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, for one skilled in the art to form the vessel of KADAR et al. of any desired size, including within the recited sizes, to meet operational or processing requirements would be well within the realm of obviousness.  

Claims 1-2, 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CORDISCO (US 2015/0037225 A1).
Regarding Claim 1, CORDISCO discloses a mixing vessel (202; "cell resuspension system 300 comprises a soaking tub 202 mechanically coupled with a cell resuspension agitator device 302"; paragraph [0099]; Fig. 3; "soaking tub 202 rotatably mounted in a cell resuspension agitator device 302"; paragraph [0104]; Fig. 4; "the use of blood collection agents added or mixed with the physiologic solution such as citrate-phosphate-dextrose (CPD-A 1 or A2) may aide in the viability, anticoagulation, nourishment, and suspension of any sponge blood reclaimed during a soak/rinse process"; paragraph [0090]; blood cells and a physiologic solution 404 are mixed in the soaking tub 202; "volume of recovered red blood cells suspended in a physiologic solution (e.g., red blood cells extracted from surgical sponges in soaking tub 202)"; paragraph [0096]; Fig. 3; "any cells freed from the articles 402 may be suspended in the fluid 404"; paragraph [0105]; Fig. 4; 202; "soaking tub 202 may be configured to be mounted in, on, or otherwise connected mechanically to an agitator device and/or a cell resuspension controller device"; paragraph [0219]; Fig. 20), comprising: a rigid outer housing (202; "soaking tub 202 comprises an open-ended container or drum of metal or other rigid material"; paragraph [0057]; Figs. 3, 4; 202; Fig. 20) formed of a single unitary material ("one or more blades or fins depicted in FIG. 20 as three fins 210 or 2010a-c) may be connected to and/or integrated with the interior bottom and/or inner wall of the soaking tub 202 (e.g., to assist in agitating any fluid in the soaking tub 202)"; paragraph [0224]; Fig. 20) and comprising a closed bottom end and a top end opposite the bottom end including an opening configured to be sealed with a closure (2020; "lid 2020"; paragraph [0221]; Fig. 20); an internal mixing structure (fins inner 202 not labeled; Fig. 3; 210; "soaking tub 202 may comprise one or more fins 210 for agitating the fluid 404 when the soaking tub 202 is rotated"; paragraph (0105]; Fig. 4; 2010a-c; "one or more blades or fins (depicted in FIG. 20 as three fins 2010a-c) may be connected to and/or integrated with the interior bottom and/or inner wall of the soaking tub 2002 (e.g., to assist in agitating any fluid in the soaking tub 202)"; paragraph [0224]; Fig. 20); and a reaction chamber (inner region of 202; Figs. 3, 4; inner region of 2002; Fig. 20) within the housing; wherein the mixing vessel is configured to provide low shear agitation to materials contained within the reaction chamber in response to an externally applied force (the curved portions of fins 210 provide low shear to the contents of soaking tub 202 when rotated in a clockwise direction).  Furthermore, in regards to the mixing vessel being configured to provide low shear agitation to materials contained within the reaction chamber in response to an externally applied force, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the mixing vessel of CORDISCO is capable of providing low shear agitation to materials contained within the reaction chamber in response to an externally applied force.

Regarding Claim 2, the housing further comprises a cylindrical wall (outer 202; Figs. 3, 4; outer 2002; Fig. 20) integrally formed with, and extending between, the bottom end and the top end; and wherein the internal mixing structure comprises a raised surface (fins inner 202 not labeled; Fig. 3; 210; "soaking tub 202 may comprise one or more fins 210 for agitating the fluid 404 when the soaking tub 202 is rotated"; paragraph (0105]; Fig. 4; 2010a-c; "one or more blades or fins (depicted in FIG. 20 as three example fins 2010a-c) may be connected to and/or integrated with the interior bottom and/or inner wall of the soaking tub 2002 (e.g., to assist in agitating any fluid in the soaking tub 2002)"; paragraph (0224]; Fig. 20) integrally formed with, and extending from, the cylindrical wall into the reaction chamber.

Regarding Claim 6, Recovery discloses the mixing vessel according to claim 2, wherein the raised surface extends from 30 degrees to 720 degrees around a circumference of the cylindrical wall (Fig. 4).

Regarding Claim 7, a height of the cylindrical wall measured from the bottom end to the top end is constant around a circumference of the cylindrical wall (Figs. 3, 4, 20); and wherein the raised surface extends along 50% to 100% of the height of the cylindrical wall (Figs. 3, 20).
Regarding Claim 9, tub 202 may comprise one or more fins 210 for agitating the fluid 404 when the soaking tub 202 is rotated; and fins 2010a-c; "one or more blades or fins (depicted in FIG. 20 as three fins 2010a-c) may be connected to and/or integrated with the interior bottom and/or inner wall of the soaking tub 2002 (e.g., to assist in agitating any fluid in the soaking tub 2002)"; paragraph [0224]; Fig. 20) extending from the bottom end into the reaction chamber.

Regarding Claim 11, the "soaking tub 2002 may be configured to be mounted in, on, or otherwise connected mechanically to an agitator device and/or a cell resuspension controller device"; paragraph [0219]; Fig. 20), agitation device (306; "the connector 306 comprises a female connector (e.g., comprising or attached to a drive mechanism for rotating soaking tub 202) configured for receiving portion 304, which is configured to fit into the connector 306"; paragraph [0100]; Fig. 3); wherein the mixing vessel is configured to provide low shear agitation to materials contained within the reaction chamber in response to an externally applied force from the agitation device (the curved portions of fins 210 provide low shear to the contents of soaking tub 202 when rotated in a clockwise direction).

Regarding Claim 12, the agitation device is a turntable (306; "the connector 306 comprises a female connector (e.g., comprising or attached to a drive mechanism for rotating soaking tub 202) configured for receiving portion 304, which is configured to fit into the connector 306"; paragraph (0100]; Fig. 3).
Regarding Claim 13, the mixing vessel has a total volume of 1 liter to 20 liters (2.684 liters; "soaking tub 202 may have a volume capacity suitable for filling with approximately 2684 ml of physiologic fluid"; paragraph [0058]; Figs. 3, 4).

Regarding Claim 14, the mixing vessel has a total volume of 20 liters to 1000 liters (a diameter of 18 inches and a height of 15 inches of a cylinder makes 62.55 liters; "the soaking tub 202 may have an inner diameter in the range of 15-21 inches (e.g., 18 inches) and/or a height in the range of 12-18 inches (e.g., 15 inches)"; paragraph [0058]; Figs. 3, 4).

Allowable Subject Matter
No elected claims stand allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses vessels with internal structure capable of mixing substances and vessel agitation apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
















/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





28 July 2022